.Opinion of the court by
JUDGE PAYNTER
Affirming.
An ordinance approved August 14, 1899, with reference to "fire escapes, reads as follows: “All buildings occupied by •any person or persons, or in which any person or persons shall be employed or assemble (except such as are used as private residences exclusively), of three or more stories in height, shall be provided with onei or more permanent approved fire-escapes when ordered by the inspector, or his deputies, and the escapes must be in such number and constructed and located in such manner, as directed in said notice or order.” Is the ordinance valid? It is urged that it is invalid, because it is in conflict with the act approved February 13, 1888 (1 Acts 1887-88, p. 20, c. 124), which appears in sections 1830, 1832, Ky. St., 1903. Section 1830 prescribes the conditions under which the owners of certain property shall place ladders or fire escapes thereon. ■Section 1832 provides a penalty of not less than $50 nor more than $250 for each 30 days the building may be unprovided with a ladder or fire-escape. The compiler of 'the Kentucky Statutes supposed this act to be in force, and it is conceded that, if it is, the ordinance is invalid under section 168 of the Constitution, which provides that no municipal ordinance shall fix a penalty for violation thereof less than that imposed by the Statutes for the same offense. On February 25, 1890, another act was approved in *337regard to fire-escapes (1 Acts 1889-90, p. 384, c. 224). Section 34 of that act is substantially the same as section 1830, except in the latter the chief of the Are department is authorized to require the erection of ladders and fire-escapes, etc., while in the former the inspector of buildings does so with the advice of the fire chief. Besides, in the former act the penalty is not less than $10 nor more than $200, and an additional fine of $50 for each week that the owner fails to comply with the. order of the building inspector. This act also provides that all acts in conflict with it are repealed. On July 1, 1893, the act for the government of cities of the first class was'"passed. Section 2758, Ky. St., 1903, is part of that act. It reads as follows: “The statutes heretofore enacted for the inspection of buildings, and for the appointment of building inspectors, shall continue in force uritil superseded by appropriate ordinances passed by the general council; but in no event shall such acts now in force, continue longer than March fourth,, one. thousand eight hundred and ninety-four.” It is unnecessary to enter into a discussion as to the extent the act of February 25, 1890, repeals the act of February. 13, 1888, for by section 2758 the whole question is to be regulated by the ordinances passed by the general council. The Constitution made it the duty of the General Assembly to classify cities, and pass acts for their government, and it was deemed wise to allow the general council to regulate the matter of construction of fire-escapes. Our opinion is that the ordinance in question is valid.
The judgment is affirmed.
Judge Barker not sitting.